Citation Nr: 0122195	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  94-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, 
variously diagnosed as chloracne or hidradenitis suppurativa, 
including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse





ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for chloracne, 
including due to exposure to Agent Orange; and a December 
1994 rating decision which denied service connection for 
PTSD.  Subsequently the RO classified and considered the 
issue as entitlement to service connection for a skin 
disorder, variously diagnosed as chloracne or hidradenitis 
suppurativa, including as due to exposure to Agent Orange.  
This has been reflected on the title page. 

In August 1996, the Board remanded the case to the RO for 
further development.  The Board is satisfied that the 
requested development has been accomplished and will address 
the issues in this decision.  

The veteran's file was subsequently transferred to the New 
York, New York RO at his request.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era, but he did not engage in combat with the enemy.  

3.  The veteran's claimed non-combat, in-service stressors 
were not corroborated by credible supporting evidence.  

4.  The diagnoses of PTSD of record were not based on a 
verified in-service stressor.  

5.  The record includes a diagnosis of chloracne, and 
exposure to Agent Orange may be presumed.

6.  The medical evidence is more probative that the veteran's 
current skin disorder is hidradenitis suppurativa that is not 
related to service or Agent Orange exposure.

7.  The veteran is not currently shown to have chloracne.

8.  The veteran is not shown to currently have a skin 
disorder that is related to service or was manifest within 
the one year presumptive period or which is related to Agent 
Orange exposure.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304(f), 3.306 (1996 & 2000).  

2.  Service connection for a skin disorder, variously 
diagnosed as chloracne or hidradenitis suppurativa, including 
as due to exposure to Agent Orange, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) (VCAA).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that even 
though this law and the regulations were enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims in 
letters from the RO dated in October 1996, March 1999, and 
May 1999.  The RO has made satisfactory efforts to ensure 
that all relevant evidence identified by the veteran has been 
associated with the claims file.  The RO has obtained the 
relevant military records pertinent to the veteran's claim 
and he has been afforded VA examinations to assist with the 
evaluation of the claim.  As such, the Board concludes that 
the duty to assist has been satisfied, and the Board will 
proceed with its appellate disposition on the merits of the 
claims.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Claims of service connection require that due consideration 
be given to the places, types, and circumstances of service, 
as indicated by a veteran's service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 1991).  In the case of 
any veteran who was engaged in combat with the enemy in 
active service during a period of war, VA shall accept as 
sufficient proof of service connection such satisfactory lay 
or other evidence of service incurrence if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2000).  

It is the task of the Board to assess the credibility and 
probative value of the evidence and render its decision.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998).  For the Board to 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), 
citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  

I.  PTSD  

To establish service connection for PTSD, the veteran must 
submit medical evidence of a current disability, lay evidence 
(presumed to be credible at this stage of the claim) of an 
in-service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  

At the time the veteran initiated his claim for service 
connection for PTSD, 38 C.F.R. § 3.304(f) (1996), the 
applicable regulation, provided, in pertinent part:  

Service connection for post-traumatic stress 
disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service 
stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to 
combat, service department evidence that the 
veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed 
in-service stressor.

That regulation was amended, and now provides, in pertinent 
part:

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  

64 Fed. Reg. 32,807 (Jun. 18, 1999), now codified at 
38 C.F.R. § 3.304(f) (2000).  That amendment implemented the 
Cohen decision, which held that 38 C.F.R. § 3.304(f) did not 
adequately reflect the law expressed in the governing 
statute, 38 U.S.C.A. § 1154(b).  The effective date of the 
amendment is March 7, 1997, the date the Cohen decision was 
issued by the Court.  

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  

With regard to combat veteran status, in VAOPGCPREC 12-99 
(Oct. 18, 1999), the VA General Counsel reported that the 
determination of what evidence could be satisfactory as to 
whether a veteran "engaged in combat with the enemy," for 
purposes of analysis of a claim under 38 U.S.C.A. § 1154(b), 
necessarily depends upon the facts of each case.  Determining 
whether evidence establishes that a veteran engaged in combat 
with the enemy requires evaluation of all pertinent evidence 
in each case, and assessment of the credibility, probative 
value, and relative weight of the evidence.  In addition, the 
General Counsel noted that there is no statutory or 
regulatory limitation upon the types of evidence that can be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Accordingly, any evidence which is 
probative of that fact may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy, 
and VA must consider any such evidence in connection with all 
other pertinent evidence of record.  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

The veteran's service medical records do not show any 
treatment for or a diagnosis of PTSD.  Service personnel 
records indicate that the veteran served in the Republic of 
Vietnam, however, they do not document that he actually 
served in combat.  He was not awarded the Purple Heart, the 
Combat Action Ribbon, or a similar combat citation.  His MOS 
was listed as cargo handler.  Furthermore, at an October 1998 
VA psychiatric examination, he reported that he did not see 
any combat duty himself.  Therefore, the benefit of 
38 U.S.C.A. § 1154(b) is not extended to him, and exposure to 
a stressor may not be conceded.  Furthermore, the Board 
specifically finds that the veteran did not engage in combat 
with the enemy.  

The veteran's statements related to his stressor events in 
Vietnam have varied.  In a June 1994 statement, the veteran 
reported that there was racial fighting in country.  He 
recalled that one serviceman was lost, but he was not sure 
how he was killed and he was unable to remember his name.  He 
felt that he should have done more while he was there and he 
questioned why he returned home when so many others did not.  
He also recalled that when he returned home he met with 
hostilities.  In a statement received in December 1996, the 
veteran related that he had had terrible problems with the 
way blacks and whites fought each other while in Vietnam.  He 
recalled that there were burning crosses and burning tents, 
as well as constant harassment from both sides.  He provided 
a casualty list, dated January 10, 1967; but he has not 
indicated that he witnessed the deaths of any of these 
individuals.  At his personal hearing in February 1996, he 
testified that he witnessed a man ripped in half by a cable 
that snapped while he was unloading a ship.  However, this 
incident has not been verified by the unit records from the 
10th Transportation Battalion and the higher headquarters of 
the 870th Trans Company provided by the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the United States Environment Support Group (ESG)).  
He also testified that his base was never hit with any 
rockets and although a corner of the base was overrun on one 
occasion, he did not witness it.  Upon VA examination in 
September 1997, the veteran recalled that on patrol one 
evening, a fellow serviceman was killed and another one 
disappeared.  He also recalled that he was hated when he 
finally did return home.  However, no corroborative evidence 
has been obtained to verify his contentions.  Accordingly, 
the Board concludes that the record does not support the 
veteran's testimony regarding his non-combat stressors, and 
exposure to such stressors may not be conceded.  See Cohen, 
Moreau, Dizoglio, West v. Brown, Doran, supra.  

The record on appeal is replete with diagnoses of PTSD, by VA 
examiners, and VA and private health care providers.  
Complicating this matter is that there are a number of other 
diagnoses indicating other mental disorders such as bipolar 
disorder and alcohol abuse, as well as opinions and treatment 
reports which indicated that the veteran did not have PTSD.  
He has also been hospitalized on several occasions for 
rehabilitation in relation to his alcohol abuse.  In a case 
such as this, we must depend upon the medical professionals 
to confirm whether, in fact, PTSD is a viable diagnosis, in 
the face of all the veteran's other problems.  As the Court 
has indicated, we are bound by a physician's opinion as to 
whether the stressors in a given case comport with the 
requirements for service connection of PTSD under the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association (DSM IV):

[A] clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed 
(unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM 
criteria as to both the adequacy of the 
symptomatology and the sufficiency of the 
stressor.  Mental health professionals are experts 
and are presumed to know the DSM requirements 
applicable to their practice and to have taken 
them into account in providing a PTSD diagnosis. . 
. .

In view of the subjective nature of the DSM-IV 
criteria for assessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the 
asserted stressors, in terms of DSM-IV's two 
requirements, is a medical question requiring 
examination and assessment of the veteran by a 
mental-health professional.  See West 
(Carleton) v. Brown, 7 Vet. App. 70, 79 (1994) 
(noting that "a significant diagnostic feature of 
PTSD requires that the sufficiency of the stressor 
be clinically established").

Cohen v. Brown, supra, 10 Vet. App. at 140, 142.

However, the Board is not required to accept those diagnoses 
if they are based on uncorroborated or unverified non-combat 
stressors.  See Black v. Brown, 5 Vet. App. 177 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993) (the Board is not 
bound to accept the opinions or diagnoses made by physicians 
who rely on the veteran's uncorroborated accounts of in-
service stressors).  The regulations and precedential case 
law clearly, and repeatedly, state that a grant of service 
connection for PTSD requires not only a diagnosis of PTSD, 
but credible supporting evidence that the claimed stressor 
actually occurred (and was witnessed by the veteran) and an 
opinion that the current symptomatology was causally related 
to the claimed stressor.  See 38 C.F.R. § 3.304(f) (1996 and 
2000); Gaines; Cohen, Suozzi, supra.  The PTSD diagnoses in 
the record were made based solely on the veteran's recitation 
of his claimed in-service stressors.  As discussed above, the 
Board has found that there is no supporting evidence that 
those stressors actually occurred, and combat with the enemy 
could not be conceded.  Thus, while the record reflects that 
the veteran has been diagnosed with PTSD, he is not shown to 
have a verified stressor from service.  The Board finds that 
the preponderance of the evidence is against his claim for 
service connection for PTSD and his claim may not be granted.  

II.  Chloracne, including due to Agent Orange

For claims involving exposure to an herbicide, such as Agent 
Orange, the law provides that veterans who served on active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on 
May 7, 1975 (the Vietnam era), and who have a disease 
specified by statute, shall be presumed to have been exposed 
to an herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 1991); 38 C.F.R. § 3.309(e) (2000).  The 
Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, if a veteran does not have a 
condition listed in VA laws and regulations that is presumed 
to be related to herbicide exposure, there is no presumption 
that the veteran was in fact exposed to herbicides in 
service.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2000).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed in 38 C.F.R. 
§ 3.309(e) must become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In the present case, the record shows that the veteran has a 
skin disorder that has been variously diagnosed as chloracne 
or hidradenitis suppurativa.  Chloracne is one of the 
disorders listed in 38 U.S.C.A. § 1116(a)(3) and 38 C.F.R. 
§ 3.309(e).  Therefore, he is entitled to the presumption 
that he was exposed to Agent Orange during his service in the 
Republic of Vietnam during the Vietnam era.  See McCartt, 12 
Vet. App. at 168.  Nevertheless, setting aside consideration 
of the conflicting diagnoses, the record does not indicate 
that the veteran's chloracne was manifested to a 10 percent 
degree within one year of his last exposure to Agent Orange.  
In fact, the earliest that treatment is clinically documented 
was in October 1986, more than 15 years after he left 
Vietnam.  At his October 1994 personal hearing, the veteran 
asserted that he first received treatment for boils in 1978 
or 1979.  However, even accepting his assertion, it still 
only demonstrates that the earliest manifestation may have 
been approximately 10 years after he left Vietnam.  Hence, 
the Board must conclude that the veteran is not entitled to a 
grant of service connection for chloracne due to exposure to 
Agent Orange on a presumptive basis.  

The veteran is still entitled to establish service connection 
on a direct basis.  His service medical records are negative 
for evidence of a diagnosis of, or complaints or treatment 
for, chloracne, hidradenitis suppurativa, or any other skin 
disorder.  Furthermore, none of the medical records 
associated with the file provide a medical opinion that any 
currently diagnosed skin disorder originated during his 
active military service.  However, at a VA examination in 
March 1994, an osteopath determined that the veteran's skin 
condition was "highly suggestive of chloracne."  He noted 
that there was no evidence of any significant acne over the 
anterior chest or back and no history of any exposure to 
petroleum products or diesel fuel.  Accordingly, the 
physician concluded that he favored a diagnosis of chloracne 
secondary to probable dioxin exposure.  

At a VA skin examination in September 1997, the physician 
diagnosed probable chloracne secondary to Agent Orange 
exposure.  However, he determined that a dermatology consult 
was needed to verify that opinion.  In a dermatological 
consultation report, dated in January 1998, the physician 
reviewed the veteran's folder and concluded that the 
veteran's clinical symptoms were consistent with hidradenitis 
suppurativa.  He was unable to say whether the condition was 
definitely due to Agent Orange exposure.  

At a VA skin examination in September 1999, the physician 
reviewed the veteran's complete file.  He noted that the 
veteran left Vietnam without skin problems and his current 
problems did not arise until at least seven years later.  He 
concluded that the correct diagnosis was hidradenitis 
suppurativa.  In consideration of this and due to the 
clinical presentation he opined that it was unlikely that the 
veteran's skin problems were due to Agent Orange exposure.

The issue of causation involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  
It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state our reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  

Based on its review of the evidence, the Board concludes that 
service connection for chloracne on a direct basis is not 
warranted.  While there is an opinion that the veteran's skin 
disorder was diagnosed as chloracne due to Agent Orange 
exposure, the Board finds that the clinical diagnoses of 
hidradenitis suppurativa are more probative.  Initially, it 
is noted that the March 1994 examiner was an osteopath who 
had no clinical expertise in the field of dermatology.  
Furthermore, his opinion was not based on a review of the 
full record but rather on the veteran's statements pertaining 
to his medical history.  In a VA skin examination in 
September 1997 the examiner diagnosed probable chloracne, but 
felt that a dermatology consultation was needed to verify the 
opinion.  A subsequent consultation was obtained in January 
1998.  The dermatological consultation obtained in January 
1998 included a review of the veteran's claims folder, and 
the physician commented that the veteran's skin condition was 
consistent with hidradenitis suppurativa, not chloracne.  
Another examination was conducted in September 1999, and as 
noted above, the 

examiner again concluded that the veteran had hidradenitis 
suppurativa and not chloracne and that the veteran's skin 
disorder was not related to Agent Orange exposure.  In view 
of the equivocal nature of the opinions in support of the 
veteran's claim and the expertise of the examiner and detail 
of the opinions against the claim, the Board finds that the 
evidence against the claim to carry greater weight on the 
issue of causality and concludes that service connection may 
not be granted.  

Finally, to the extent that the veteran and his 
representative may assert that hidradenitis suppurativa had 
its onset in service or is due to exposure to Agent Orange, 
the Board notes that, pursuant to the statutes cited above, a 
great amount of scientific effort, over a number of years, 
has been exerted in research and analysis of the Agent Orange 
issue.  See the Agent Orange Act of 1991, supra, at section 
3, which mandated that the National Academy of Sciences (NAS) 
"review and evaluate the available scientific evidence 
regarding associations between diseases and exposure to 
dioxin and other chemical compounds in herbicides."  In 
pertinent part, "[a]fter reviewing 6,420 scientific or 
medical articles, and selecting approximately 230 
epidemiologic studies for detailed analysis, consulting with 
outside experts, and conducting public hearings," NAS issued 
a report entitled Veterans and Agent Orange: Health Effects 
of Herbicides Used in Vietnam, on July 27, 1993, which found 
that a relationship existed between exposure to herbicidal 
agents and the development of only certain diseases.  See 59 
Fed. Reg. at 342 (1994).  That NAS review was relied upon in 
the determination, by the Secretary of Veterans Affairs, that 
there is no positive association between exposure to 
herbicides and any disorder not listed in the governing 
regulations.  Id.

A second report, entitled Veterans and Agent Orange: Update 
1996, was issued by NAS on March 14, 1996.  Again, it was 
scientifically concluded that only certain diseases have a 
medically supportable connection with herbicide exposure and, 
to date, hidradenitis suppurativa is not among those 
disorders so recognized.  See 61 Fed. Reg. 41,442-449 (1996).





Based upon its ongoing work, NAS subsequently issued a report 
entitled Veterans and Agent Orange, Update 1998.  An 
Executive Summary of that publication has been made available 
on the Internet, at "http://www.nap.edu/html/update98/," on 
the NAS publications website.  That document notes that 
Public Law No. 102-4, among other things, tasked NAS with 
conducting biennial updates that would review newly published 
scientific literature regarding statistical associations 
between health outcomes and exposure to dioxin and other 
chemical compounds in these herbicides.  The committee 
members producing the update were selected because they are 
leading experts in their fields, have no conflicts of 
interest with regard to the matter under study, and have 
taken no public positions concerning the potential health 
effects of herbicides in Vietnam veterans or related aspects 
of herbicide or dioxin exposure.  The committee's goal was to 
seek the most accurate information and advice from the widest 
possible range of knowledgeable sources.  Id.  In addition, 
as discussed above, when examined by the VA in September 
1999, it was considered that the veteran's skin disorder was 
hidradenitis suppurativa and that this was not related to 
service or Agent Orange exposure.

The Board has thoroughly evaluated the evidence of record, 
and finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
a skin disorder.  The medical evidence does not demonstrate 
that the veteran has been diagnosed with currently having a 
disease recognized by VA as etiologically related to exposure 
to herbicide agents used in Vietnam within the specified time 
period provided in the regulation or that he currently has a 
skin disorder as the result of Agent Orange exposure.  
Accordingly, the Board finds that the claim must be denied.  



ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a skin disorder, 
variously diagnosed as chloracne or hidradenitis suppurativa, 
including as due to exposure to Agent Orange is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

